FILED
                            NOT FOR PUBLICATION                             APR 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HENRY A. JONES,                                  No. 13-15690

               Plaintiff - Appellant,            D.C. No. 2:10-cv-03206-MCE

  v.
                                                 MEMORANDUM*
SAHOTA, Doctor, Chief Physician; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Henry A. Jones appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

we affirm.

      The district court properly granted summary judgment on Jones’s medical

deliberate indifference claims because Jones failed to raise a genuine dispute of

material fact as to whether defendants were deliberately indifferent to his chronic

insomnia. See id. at 1057-58, 1060 (deliberate indifference is a high legal

standard; mistakes, negligence, or malpractice by medical professionals are not

sufficient to constitute deliberate indifference, nor is an inmate’s difference of

opinion with the physician regarding the appropriate course of treatment).

      The district court properly granted summary judgment on Jones’s deliberate

indifference to safety claim against Vanderostyne because Jones failed to raise a

genuine dispute of material fact as to whether Vanderostyne knew of and

disregarded an excessive risk to Jones’s safety when she denied Jones’s request to

be single celled. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (claim of

deliberate indifference requires showing that “the official [knew] of and

disregard[ed] an excessive risk to inmate . . . safety”).

      We reject Jones’s contentions concerning discovery because the record

shows that Jones received notice of his right to conduct discovery, as well as his

rights and obligations in responding to defendants’ motion for summary judgment.


                                            2                                    13-15690
      We treat Jones’s letter received on January 31, 2014, as a request to file a

late repy brief, and grant the request. The Clerk shall file the reply brief submitted

on November 12, 2013.

      AFFIRMED.




                                           3                                    13-15690